 In theMatter of THE RUDOLPHWURLITZERCOMPANYandUNITEDELECTRICAL,RADIO ANDMACHINE WORKERS OF AMERICA, C. I.O.Case No. R-5631. Decided July 20, 1943,Mr. Morris C. Bristol,of Chicago, Ill., for the Company:Mr. Emanuel J. Fried,of Buffalo, N. Y., for the Union.Mr. Willian C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio and Machine"Workers of America, C. I. 0., herein, called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Rudolph Wurlitzer Company, North Tona-wanda, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no--tice before Peter J. Crotty, Trial Examiner. Said hearing was heldat Buffalo, New York, on July 2, 1943. The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTII.THE BUSINESS OF THE COMPANYThe Rudolph Wurlitzer Company, an Ohio corporation is engagedat its plant located at North Tonawanda, New York, in the manufac-ture of airplane parts, tools, music boxes, and various kindred prod-ucts.From January 1, 1943, to June 30, 1943, the Company used rawmaterialsvalued in excess of $2,000,000, approximately 85 percent ofwhich represents shipments made to the Company from points outside51 N. L.R. B., No. 99.536 THE RUDOLPH WURLITZER COMPANY ,537the State of New York. During the same period, the Company'manu-factured finished products valued in excess of $4,000,000, approxi-mately 95 percent of which represents shipments made by the Com-pany to points outside the State of New York.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THEORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulated that the Company refuses to recognize theUnion as the exclusive bargaining representative of its employees inan alleged appropriate bargaining unit unless and until the Unionisduly certified by the Board.A statement by a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning'of Section,9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees employed by the Company,at its North Tonawanda, New York, plant, including inspectors, stockchasers, tool room employees, stockroom employees, and nurses, butexcluding executives and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action,office and clerical workers, production clerks, timekeepers, watchmenand guards, engineering department employees, model shop employees,and canteen employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.e1The report of the Field Examiner states that the Union submitted 327 application -for-membership cards bearing apparently genuine signatures of persons whose names appearon the Company's pay roll of June 9, 1943, which pay roll contains the names of 780 per-sons within the alleged appropriate unit. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election-by secret ballot among the em-ployees in the appropriate,unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The RudolphWurlitzer Company, North Tonawanda, New York, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theThird Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Electrical, Radio and Machine Workers of America,C. I. 0., for the purposes of collective bargaining.